Citation Nr: 1647942	
Decision Date: 12/23/16    Archive Date: 01/06/17

DOCKET NO.  11-12 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent prior to June 16, 2010, for service-connected arthritis of the left knee, and in excess of 30 percent from August 1, 2011.

2.  Entitlement to a disability rating in excess of 20 percent for service-connected impairment of the left knee, left anterior cruciate ligament (ACL) reconstruction, prior to June 16, 2010.

3.  Entitlement to a disability rating in excess of 10 percent prior to June 29, 2011, for service-connected for arthritis of the right knee, and in excess of 30 percent from August 1, 2012.

4.  Entitlement to disability rating in excess of 10 percent for service-connected impairment of the right knee, right ACL reconstruction, prior to June 29, 2011.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active service from September 1988 to June 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in Columbia, South Carolina.  

The Veteran testified at a Board hearing before the undersigned in September 2012; a transcript of that hearing is associated with the claims file.

This case was initially before the Board in June 2014, at which time it was remanded for further development.  That development having been completed, the case has been returned to the Board for further appellate review at this time.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In its June 2014 remand instructions, the Board requested that the AOJ obtain records from McLeod Regional Medical Center; such was accomplished on remand.  The AOJ also obtained VA treatment records from the Columbia and Charleston VA Medical Centers and associated those records with the claims file as well.  Finally, the Board requested that the Veteran be afforded a VA examination of his bilateral knees; such was accomplished in January 2015.  Consequently, the Board finds that the previous Board remand has been substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

However, during the pendency of this appeal, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weightbearing and non-weightbearing and, if possible, with range of motion measurements of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  

The Board has reviewed the January 2015 VA examination and notes that the examiner evaluated both of the Veteran's knees in active range of motion; however, it does not appear that examiner performed any passive range of motion testing or testing during weightbearing and non-weightbearing.  Consequently, the Board cannot find that the January 2015 VA examination is adequate and a remand is necessary in order to obtain another VA examination that adequately addresses the current severity of the Veteran's bilateral knee disabilities.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Correia, supra. 

On remand, any outstanding private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall obtain any and all VA treatment records from the Columbia and Charleston VA Medical Centers, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

2.  The AOJ shall ask the Veteran to identify any private treatment that he may have had for his bilateral knee disabilities, which is not already of record, to include any ongoing treatment at McLeod Regional Medical Center.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  The AOJ shall schedule the Veteran for a VA examination with an appropriate physician so as to determine the current severity of his bilateral knee disabilities.  The claims file must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

Full range of motion testing must be performed.  The bilateral knees must be tested in both active and passive motion, in weightbearing and non-weightbearing and, if possible, with range of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

Additionally, the examiner should also provide commentary regarding functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  Any additional loss of motion with repetitive movement must be noted.  The examiner shall inquire as to periods of flare-up, and note the frequency and duration of any such flare-ups.  Then, the examiner must estimate the effect of all functional losses, including due to pain, incoordination, lack of endurance, weakness, fatigability, and flare-ups, etc., by equating the disability experienced due to all such losses to loss of motion (stated in degrees) beyond what is shown clinically (e.g., the examiner should estimate the level of disability caused by the combined effect of all functional losses and identify the level of limited motion that would equate to such a level of disability).  This should be done for both flexion and extension.  

The examiner is also asked to comment on the impact of the claimed increase in severity of the Veteran's disabilities, if any, on the his employment and activities of daily life.

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims for increased evaluation of the Veteran's bilateral knee disabilities.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

